869 F.2d 1494
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellant,v.Richard John WELCH, Defendant-Appellant.
No. 88-1350.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1989.

1
Before KRUPANSKY and WELLFORD, Circuit Judges, and CHARLES W. JOINER, Senior District Judge*.

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit Court of Appeals.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Defendant-appellant, Richard John Welch (Welch), has appealed from the district court's imposition of the maximum sentence of five years for the violation of 18 U.S.C. Sec. 751, escape from custody.  Welch argued that the district court improperly relied upon inaccurate statements contained in his presentence reports.


4
Welch's contention is without merit.  The district court made specific findings and determinations that the alleged untrue statement of Welch kidnapping his daughter would not be considered in the court's imposition of sentence for Welch's violation of 18 U.S.C. Sec. 751.


5
The district court, however, failed to attach its conclusions to Welch's presentencing report, as mandated by Fed.R.Crim.P. 32(c)(3)(D).  This error does not require a resentencing.   Poor Thunder v. United States, 810 F.2d 817 (8th Cir.1987);  United States v. Castillo-Roman, 774 F.2d 1280 (5th Cir.1985).  The proper remedy is to attach a copy of the transcript which includes the district court's finding and determinations to the presentencing report.  Accordingly, the district court's judgment is affirmed.  The district court is hereby ordered and instructed to append a copy of Welch's sentencing hearing to his presentencing report.  Rule 9(b)(5), Rules of the Sixth Circuit Court of Appeals.



*
 The Hon.  Charles W. Joiner, Senior District Judge for the Eastern District of Michigan, sitting by designation